Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the determination of the abnormality of Claim 2 must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The following title is suggested: Management Device and Power Supply System for Improved Cell Voltage Detection Accuracy
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claims 1-6, applicant claims “the nodes” without providing a first “a node(s)”. Please provide antecedent basis to the claims.
Claims 1-6, applicant claims “a conductive connection member”, “the conductive connection member”, and “the connection member” (see Claims 1-4 and 6). These elements appear to be the same item. If so, please be consistent; if not, please explain, and provide sufficient antecedent basis to “the connection member”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of U.S. Patent No. 10495695. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 & 2 of the patent document teach the limitations of Claim 1 of this application, where the “determiner” is the voltage detector across the connecting component (conductive connecting component, as the cells are in series, it would need to be conductive for them to be in series). As for claim 2 of .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishige et al (JP 2014-225950 A).
Independent Claim 1, Ishige discloses a management device (40 & 50, see Figs. 1-6) for managing a power storage module (10) including: a first cell module (10A) and a second cell 
the management device comprising:
a voltage detection circuit that is connected to each of the nodes of the cells through voltage detection lines to detect the voltage of each of the cells and the voltage at both ends of the connection member (41, 41a, 41b, 41c, esp. 41); and
a control circuit that distinguishes between and recognizes the voltage of each of the cells and the voltage at both ends of the connection member, which are detected by the voltage detection circuit (50, by having one 41 across the ML line and one across each of the cells 11, it is clear to one of ordinary skill in the art that 50 can distinguish between the voltages).
Dependent Claim 2, Ishige discloses the control circuit determines an abnormality of the connection member based on the voltage at both ends of the connection member (see Claim 2, Fig. 3 & ¶’s [60-72], esp. Claim 2).
Dependent Claim 6, Ishige discloses a power supply system comprising: a power storage module including: a first cell module and a second cell module each including a plurality of cells connected in series; and a conductive connection member for connecting the first cell module and the second cell module in series, and the management device according to claim 1 to manage the power storage module (see Figs. 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al (JP 2014-225950 A) in view of Kubo (USPGPN 20170117596)

Claim 3, Ishige teaches wherein the voltage detection circuit is connected to each of the nodes of the cells by the voltage detection lines via a resistor (R, see Figs. 2 & 4-6)
the voltage detection circuit includes diodes which are respectively connected in parallel to the cells and the conductive connection member in a reverse direction (see Figs. 2 & 4)
Ishige is silent to a voltage of both ends of the conductive connection member at a time of discharging the cells, is equal to or less than a forward voltage of the diode which is connected between both ends of the connection member (as there are two diodes in Ishige’s invention, it is unclear whether this requirement is met).
Kubo teaches a voltage of both ends of the conductive connection member at a time of discharging the cells, is equal to or less than a forward voltage of the diode which is connected between both ends of the connection member (DP1-DP16 meet the requirements of the didoes between the cell nodes, while DW1 & DW2 meet the requirements of a diode across the conductive connection members W1 & W2, with 20 being the voltage detector, 21 being a MUX, meaning the voltage is determined across the diodes, and as DW1 is in parallel with the conductive connection member W1, one having ordinary skill in the art would understand that it would serve to have a same voltage with the conductive connection member even during discharging (Kubo teaches that the single diodes DW1 and DW2 serve to protect the fuse circuits, see ¶’s [29, 30, 37, 45, 46, 51, 68] beyond just the two diodes provided by Ishige [Kubo describes these Zener diodes working together with the normal diode DW1, while Ishige only has the Zener diodes, with the purpose of this invention like Ishige’s to determine abnormalities in the conductive connection members; one having ordinary skill in the art further understands that by having the single diode separate from the two Zener diodes in series, it simplifies the voltage detection accuracy).
.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Dependent Claim 4, the prior art discloses the voltage detection circuit includes: first to nth input terminals which are respectively connected to the nodes of the cells by the voltage detection lines, n being an integer of six or more, and diodes which are respectively connected in reverse directions between adjacent two of the input terminals; the prior art fails to disclose the further inclusion of the combination of the voltage detection circuit detects a voltage between the adjacent two of the input terminals, the upper node of the cell adjacent to an upper side of the connection member is connected to the i-th input terminal via an i-th resistor, i being an integer of any one of 1 to n-5, the upper node of the connection member is connected to the i+1th input terminal via an i+1th resistor, and is connected to the i+2th input terminal via an i+2th resistor, the lower node of the connection member is connected to the i+3th input terminal via an i+3th resistor, and is connected to the i+4th input terminal via an i+4th resistor, the lower node of the cell adjacent to a lower side of the connection member is connected to the i+5th input terminal via an i+5th resistor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859